Frankum, Justice.
In 1964 the appellant was indicated, tried and convicted on three counts of robbery by open force and violence, and sentenced to life imprisonment on each count. On June 23, 1969, he filed a petition for habeas corpus in the Superior Court of Tattnall County alleging that his detention was illegal on the grounds that the grand jury which indicted him and the trial jury which convicted him were illegally constituted in that all of said grand jurors were selected from segregated lists; that the jurors were selected by race and property ownership rather than from a cross-section of the community; that the jurors’ names were drawn from a jury box which contained distinctive colored slips denoting race; that this resulted in a denial to him of his constitutional rights guaranteed him by the 14th Amendment to the Constitution of the United States. His petition was set down for hearing and after hearing evidence the trial court passed an order remanding the petitioner to the custody of the respondent.
The burden was on the petitioner to prove that the alleged irregularities respecting the drawing and impaneling of the juries took place as he contended. There is a presumption that the juries were drawn and impaneled according to law. Mathis v. State, 222 Ga. 351, 352 (149 SE2d 812). On the trial of the case the petitioner offered absolutely no evidence of any probative value to prove any of his contentions, and under these facts the trial court did not err in remanding him to the custody of the warden.

Judgment affirmed.


All the Justices concur.